DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/11/22 has been entered.
 	Claims 1-20 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations of “a gap in a selected spiral feature of the parallel spiral features” in line 5, “the gap” in line 7, “dividing wall in the parallel spiral formed on the core body” in line 14, and “wherein the dividing wall in the parallel spiral of the parallel spiral core is formed by the gap in the selected spiral feature of the parallel spiral features of the model” in lines 16-17 are indefinite as the structure is inconsistent with the specification and appears to be reversed.
Note that the “model” of line 3 is based on the desired shape of the housing.  The housing is shown in applicant’s figure 3, including cooling channels, inlets 300, 302, and a dividing wall (not a dividing gap).  Data of the model (shape of the housing) is loaded into a machining tool to form a pattern (the pattern is a mold for forming the core, and then the core is cast from the pattern in line 11 of the claim).  Core are shown in applicant’s figure 4-5 and 8-9 and discussed in paragraphs [0037] and [0042], showing a gap 500 or 900 in the spiral of the core, the gap in the core will form a wall in the casting (housing).  Thus, the gap, and not a dividing wall, is formed in the core, reversed from the structure of line 14 in claim 1.  As discussed above, the casting (housing) has a dividing wall between the cooling channels, which is formed by the gap in the core.

Regarding claim 3, the limitation of “dividing wall” is indefinite for similar reasons as discussed above, as the core body should have a gap in the spiral feature, and not a dividing wall.

	Regarding claim 11, the limitation of “gap” and “dividing wall” is indefinite for similar reasons as discussed above, as the core should have the “gap” as shown in applicant’s figure 4-5 and 8-9, and that the housing should have the “dividing wall” as shown in figure 3, instead of the reverse being claimed.  Note that the model is in the shape of the housing.  Similarly, the inlets are on the sides of the dividing wall, not of a dividing gap, as shown in figure 3.

Regarding claim 16, the limitation of “dividing wall” is indefinite for similar reasons as discussed above, as the core body should have a gap in the spiral feature, and not a dividing wall.

Regarding claim 19, the limitation of “gap” and “dividing wall” is indefinite for similar reasons as discussed above, as the core should have the “gap” as shown in applicant’s figure 4-5 and 8-9, and that the housing should have the “dividing wall” as shown in figure 3, instead of the reverse being claimed.  Note that the model is in the shape of the housing.  Similarly, the inlets are on the sides of the dividing wall, not of a dividing gap, as shown in figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al (WO 2012/079752 A2, previously cited) in view of Lee et al (US 2001/0024000 A1, previously cited), Katsu et al (WO 2020/003661 A1, previously cited, see English language equivalent US 2021/0115925 A1), and Guo (CN 108306444 A, previously cited).
Regarding claim 1, Becker et al teaches a method including a core for casting a housing with cooling channels (paragraph [0055], electric motor housing part with a cast structure of cooling lines), comprising:
forming the core such that the core comprises a core body and cooling features formed on the core body (paragraph [0058], core formed from inorganic binder and solidified sand, having a structure of cooling lines).
Becker et al is quiet to the steps of producing the core, such as including the steps of producing data of the model based on the desired shape of the housing; loading the data into a machining tool; machining a pattern of the core out of material with the machining tool; and casting the core from the pattern.
Lee et al teaches a mold for molding a core for use in casting hollow parts (abstract), where a ceramic slurry mixture is introduced into the cavity of the mold (paragraph [0023]).  The mold (corresponding to the claimed “pattern”) is readily fabricated by rapid tooling techniques (paragraph [0017]) to quickly and inexpensively produce molds for molding cores.  Electronic models of a part can be readily used to design the mold (paragraph [0020]).  The mold portions may alternatively be fabricated by computer numerical control machining (paragraph [0031]).
As Becker et al is quiet to how said core is produced, it would have been obvious to one of ordinary skill in the art to form the core by the core forming steps of Lee et al, such as including use of electronic data of the part and forming the mold, such as by computer numerical control machining, and introducing ceramic slurry into the mold, as Lee et al’s method quickly and inexpensively produces molds and cores.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
The combination of Becker et al as modified by Lee et al would suggest designing a half cylinder body based on a desired shape of the motor housing and having cooling features (electronic data is of the part (Lee et al), the part is the cylinder with cooling features (Becker et al)), but is quiet to the cooling features are parallel spirals, and that the formed core has a core body and that a parallel spiral winds circumferentially about the core body from a first end to a second end.
Katsu et al teaches a cooling jacket for a rotary machine (abstract) having grooves (20) through which a cooling medium passes (abstract).  Katsu et al further teaches of a mold, filling an inner cavity with molten metal, solidifying the molten metal, and then separating the mold in a release direction (paragraph [0006]), the molding process being die casting or sand casting (paragraph [0041]).  The die (50) is shown (fig 5, paragraph [0062]) as having a body and projection portions (52) that correspond to the grooves (20).  Katsu et al’s grooves circle helically about the axis of rotation (paragraph [0050], thus winding circumferentially from a first end to a second end) and in one example, the grooves are arranged in parallel at regular intervals (paragraph [0050], fig 2).  The grooves have a pair of side surfaces formed having a draft angle inclined relative to a release direction orthogonal to the axis of rotation (abstract).  The example rotary machine facilitates the molding process by facilitating the release of the part from the mold (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Becker et al and Lee et al, such that the cooling features of the core of Becker are formed as parallel spirals and parallel spiral grooves, having draft angles, as Katsu et al recognizes that the grooves and draft angles would facilitate the molding process by facilitating release from the mold.
	The combination is quiet to the limitations of a gap in a selected spiral feature of the parallel spiral features, the dividing wall in the parallel spiral formed on the core body divides the parallel spiral between the first end and the second end of the core body; wherein the dividing wall in the parallel spiral of the parallel spiral core is formed by the gap in the selected spiral feature of the parallel spiral features of the model (note issues under 35 USC 112(b) above, interpreted as requiring a gap in the spiral of the core, and wall dividing the cooling channels of the housing, as seen in applicant’s figures 3, 4-5, and 8-9); and wherein the housing cast from the parallel spiral core comprises first and second spiral cooling channels, the first spiral cooling channel formed from the portion of the parallel spiral of the parallel spiral core that extends from a first side of the dividing wall to the first end of the core body; the second spiral cooling channel formed from the portion of the parallel spiral of the parallel spiral core that extends from a second side of the dividing wall to the second end of the core body; where the second side of the dividing wall is opposite the first side of the dividing wall.
	Guo teaches a motor casing (paragraph [0001-0002]) including a spiral cooling channel 300 having an inlet 330 and an outlet 340 (figs 1-3).  Figures 1-3 disclose a wall structures that divide the spiral cooling channel (300) near the inlet 330 and the outlet 340, and that the cooling channel 300 extends from a side of the dividing wall to an end of the body.
	It would have been obvious to one of ordinary skill in the art to form the motor housing to include a wall structure, within the parallel spiral cooling channels, so as to delimit an inlet and outlet for the cooling channel.  Note that in said combination, the spiral cooling grooves are formed from corresponding spiral cooling features of a core, and thus said combination would suggest that the dividing wall in the cooling channel to be formed from a corresponding gap in the spiral cooling feature of the core (note that this is the same interpretation as disclosed in applicant’s specification, paragraph [0037] and figure 5, where a gap or space 500 in the core will form a wall in the cooling channel of the casting).
	The combination as discussed above is quiet to a second spiral cooling channel, extending from a second side of the dividing wall, opposite to the first side of the dividing wall, and extending to a second end.
However, note that Guo discloses a channel extending from a second side of the dividing wall to the second end (see fig 1-3, note the channel on the opposite side of the wall from inlet 330), but is quiet to said channel being a cooling channel.  It would have been obvious to one of ordinary skill in the art to further include an additional inlet, on the opposite side of the dividing wall, so as to form said channel on the opposite side of the dividing wall to be a cooling channel, to provide cooling from the dividing wall to the first end, so that the entire assembly is cooled.

Regarding claim 2, the combination teaches wherein the casting step comprises pouring a casting material into the pattern (Lee et al, paragraph [0023], ceramic slurry introduced into mold cavity).  

Regarding claim 3, the combination teaches wherein the casting step comprises forming the parallel spiral to include a spiral wall that winds around the circumference of the core body between the first end of the core body and the first side of the dividing wall (note 112(b), would be a gap in the spiral of the core) and continues to wind around the circumference of the core body between the second side of the dividing wall and the second end of the core body (note combination, where the core of Becker et al, having cooling features, is formed by a core, the cooling features can be parallel spirals as shown in Katsu et al for facilitating release, Katsu et al’s grooves circle helically about the axis of rotation, fig 2, paragraph [0050], see Guo showing a divider wall within the spiral cooling groove (fig 1-3) so that the spiral extends to one side of the dividing wall, and then from the opposite side of the dividing wall extends to the other end).

Regarding claim 4, the combination teaches further comprising forming a top edge of the spiral wall and a bottom edge of the spiral wall to be substantially parallel to one another (Katsu et al, see wall forming the grooves in figs 2-3, side surfaces 21 and 22 are substantially parallel).

Regarding claim 5, the combination teaches wherein the spiral wall is formed as a plurality of linear segments aligned parallel to one another between the first end and the second end of the core body (Katsu et al, paragraph [0050], grooves circle helically about the axis of rotation, parallel at regular intervals).

Regarding claim 6, the combination teaches wherein each of the plurality of linear segments is formed having a top edge and a bottom edge (Katsu et al, see walls forming the grooves in figs 2-3, side surfaces 21 and 22).

Regarding claim 7, the combination teaches wherein the top edge and bottom edge are formed substantially parallel to one another during the casting step (Katsu et al, see wall forming the grooves in figs 2-3, side surfaces 21 and 22 are substantially parallel).

Regarding claim 8, the combination teaches further comprising determining a desired pitch of the parallel spiral features and adding the parallel spiral features to the body at the desired pitch (Katsu et al, paragraph [0022], fig 3, see pitch P, Lee et al discloses implementing the design into the model data, paragraph [0020]).

Regarding claim 9, the combination teaches further comprising adding draft to an outer diameter of the parallel spiral features in the model (Katsu et al, paragraph [0022], fig 3, see draft angles S, Lee et al discloses implementing the design into the model data, paragraph [0020]).

Regarding claim 10, the combination teaches wherein the machining step comprises machining the draft into the pattern (note combination, Lee et al discloses machining, Katsu et al discloses the die having draft angles S).

Claims 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becker et al in view of Lee et al, Katsu et al, Guo, and Burjes et al (US 2005/0268464).
Regarding claim 11, Becker et al teaches a method of casting a motor housing with cooling channels (paragraph [0055], electric motor housing part with a cast structure of cooling lines), comprising:
providing a core comprising the structure of cooling lines (paragraph [0058]);
positioning the core in a mold (paragraph [0056-0058], mold is provided, core placed in the mold);
pouring a cast material into the mold (paragraph [0060], light metal melt is poured into the casting mold); and
forming the motor housing from the cast material and core (paragraph [0060-0062], after solidification of the light metal melt in the mold, electric motor housing part removed from the mold).
Becker et al is quiet to the steps of producing the core, such as including the steps of producing model data; loading the model data into a machining tool; machining a pattern out of material with the machining tool based on the model data; casting the core from the pattern.
Lee et al teaches a mold for molding a core for use in casting hollow parts (abstract), where a ceramic slurry mixture is introduced into the cavity of the mold (paragraph [0023]).  The mold (corresponding to the claimed “pattern”) is readily fabricated by rapid tooling techniques (paragraph [0017]) to quickly and inexpensively produce molds for molding cores.  Electronic models of a part can be readily used to design the mold (paragraph [0020]).  The mold portions may alternatively be fabricated by computer numerical control machining (paragraph [0031]).
As Becker et al is quiet to how said core is produced, it would have been obvious to one of ordinary skill in the art to form the core by the core forming steps of Lee et al, such as including use of electronic data of the part and forming the mold, such as by computer numerical control machining, and introducing ceramic slurry into the mold, as Lee et al’s method quickly and inexpensively produces molds and cores.
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).
The combination of Becker et al as modified by Lee et al would suggest that the model data is a half cylinder body based on a shape of the motor housing and having cooling features (electronic data is of the part (Lee et al), the part is the cylinder with cooling features (Becker et al)), but is quiet to the cooling features are parallel spirals, and that the formed core has a core body and parallel spirals winding circumferentially about the core body form a first end to a second end.
Katsu et al teaches a cooling jacket for a rotary machine (abstract) having grooves (20) through which a cooling medium passes (abstract).  Katsu et al further teaches of a mold, filling an inner cavity with molten metal, solidifying the molten metal, and then separating the mold in a release direction (paragraph [0006]), the molding process being die casting or sand casting (paragraph [0041]).  The die (50) is shown (fig 5, paragraph [0062]) as having a body and projection portions (52) that correspond to the grooves (20).  Katsu et al’s grooves circle helically about the axis of rotation (paragraph [0050], thus winding circumferentially from a first end to a second end) and in one example, the grooves are arranged in parallel at regular intervals (paragraph [0050], fig 2).  The grooves have a pair of side surfaces formed having a draft angle inclined relative to a release direction orthogonal to the axis of rotation (abstract).  The example rotary machine facilitates the molding process by facilitating the release of the part from the mold (paragraph [0023]).
It would have been obvious to one of ordinary skill in the art to modify the combination of Becker et al and Lee et al, such that the cooling features of the core of Becker are formed as parallel spirals and parallel spiral grooves, having draft angles, as Katsu et al recognizes that the grooves and draft angles would facilitate the molding process by facilitating release from the mold.
The combination is quiet to the limitations of a gap in a selected spiral feature of the parallel spiral features, a dividing wall in the parallel spiral formed on the core body that divides the parallel spiral between the first end and the second end of the core body; the dividing wall being formed by the gap in the selected spiral feature of the parallel spiral features of the model data, and wherein the motor housing comprises the parallel spiral cooling channels formed by the parallel spiral of the core and a dividing gap formed by the dividing wall, the parallel spiral cooling channel winding circumferentially about the motor housing from a first end to a second end of the motor housing, and the dividing gap dividing the parallel spiral cooling channels between the first end and the second end of the motor housing (note issues under 35 USC 112(b) above, interpreted as requiring a gap in the spiral of the core, and wall dividing the cooling channels of the housing, as seen in applicant’s figures 3, 4-5, and 8-9); machining a first inlet on a first side of the dividing gap to form a first cooling channel of the parallel spiral cooling channels that flows from the first inlet towards the first end of the motor housing; and machining a second inlet on a second side of the dividing gap to form a second cooling channel of the parallel spiral cooling channels that flows from the second inlet towards the second end of the motor housing; wherein the second side of the dividing gap is opposite the first side of the dividing gap.
	Guo teaches a motor casing (paragraph [0001-0002]) including a spiral cooling channel 300 having an inlet 330 and an outlet 340 (figs 1-3).  Figures 1-3 disclose a wall structures that divide the spiral cooling channel (300) near the inlet 330 and the outlet 340, and that the cooling channel 300 extends from a side of the dividing wall to an end of the body.
	It would have been obvious to one of ordinary skill in the art to form the motor housing to include a wall structure, within the parallel spiral cooling channels, so as to delimit an inlet and outlet for the cooling channel.  Note that in said combination, the spiral cooling grooves are formed from corresponding spiral cooling features of a core, and thus said combination would suggest that the dividing wall in the cooling channel to be formed from a corresponding gap in the spiral cooling feature of the core (note that this is the same interpretation as disclosed in applicant’s specification, paragraph [0037] and figure 5, where a gap or space 500 in the core will form a wall in the cooling channel of the casting).
	The combination as discussed above is quiet to a second spiral cooling channel, and a second inlet on a second side of the dividing gap to form a second cooling channel of the parallel spiral cooling channels that flows from the second inlet towards the second end of the motor housing; wherein the second side of the dividing gap is opposite the first side of the dividing gap.
However, note that Guo discloses a channel extending from a second side of the dividing wall to the second end (see fig 1-3, note the channel on the opposite side of the wall from inlet 330), but is quiet to said channel being a cooling channel, having its own inlet.  It would have been obvious to one of ordinary skill in the art to further include an additional inlet, on the opposite side of the dividing wall, so as to form said channel on the opposite side of the dividing wall to be a cooling channel, to provide cooling from the dividing wall to the first end, so that the entire assembly is cooled.
The combination as discussed above is quiet to said first and second inlets being machined.
Burjes et al teaches a cooling jacket assembly made for an electric motor (abstract) where the cylindrical housing is cast (abstract) and having a plurality of grooves (abstract).  Inlet and outlet ports are drilled to communicate with the grooves (abstract).
It would have been obvious to one of ordinary skill in the art to modify the combination such that said inlet ports are formed from a machining step, as Burjes et al teaches that drilling of inlet ports for the cooling jacket of an electric motor is known.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would yield nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395.  MPEP 2143(I)(A).

Regarding claim 12, the combination teaches further comprising pulling the parallel spiral core in a single direction to remove it from the mold (note combination, where Katsu et al discloses facilitating release by removing the mold in a release direction that is orthogonal to the axis of rotation, paragraph [0023]).

Regarding claim 13, the combination teaches wherein the producing step comprises: designing a half cylinder body in a model based on a desired shape of the housing (electronic data is of the part (Lee et al), the part is the cylinder with cooling features (Becker et al)); and adding parallel spiral features to the body in the model (Katsu, parallel spiral grooves shown in fig 2-3).

Regarding claim 14, the combination teaches further comprising: adding a draft angle to an outer diameter of the parallel spiral features in the model data; and machining the draft angle into the pattern (note combination, Katsu et al shows draft angles S in the die 50, thus the combination would suggest machining the core mold to have draft angles).

Regarding claim 15, the combination teaches wherein the casting step comprises pouring a casting material into the pattern (Lee et al, paragraph [0023], ceramic slurry introduced into mold cavity).

Regarding claim 16, the combination wherein the casting step comprises forming the parallel spiral to include a spiral wall that winds around the circumference of the core body between the first end of the core body and a first side of the dividing wall (see 112(b) issues above) and continues to wind around the circumference of the core body between an opposite side of the dividing wall (see 112(b) issues above) and the second end of the core body (note combination, where the core of Becker et al, having cooling features, is formed by a core, the cooling features can be parallel spirals as shown in Katsu et al for facilitating release, Katsu et al’s grooves circle helically about the axis of rotation, fig 2, paragraph [0050], see Guo showing a divider wall within the spiral cooling groove (fig 1-3) so that the spiral extends to one side of the dividing wall, and then from the opposite side of the dividing wall extends to the second end).

Regarding claim 17, the combination teaches further comprising forming a top edge of the spiral wall and a bottom edge of the spiral wall to be substantially parallel to one another (Katsu et al, see wall forming the grooves in figs 2-3, side surfaces 21 and 22 are substantially parallel).

Regarding claim 18, the combination teaches wherein the casting step comprises casting the parallel spiral to include a plurality of substantially parallel linear segments from a first radial side to a second radial side (Katsu et al, paragraph [0050], grooves circle helically about the axis of rotation, arranged parallel at regular intervals), where the parallel spiral is free of any backdraft (Katsu et al, paragraph [0023], avoid forming undercuts).

Regarding claim 19, refer to the rejection of claim 11 above for the teachings of Becker et al, Lee et al, Katsu et al, Guo, and Burjes et al.  Independent claim 19 differs from independent claim 11 by further requiring determining a pitch and draft angle in the model data, and walls that define a substantially uniform channel width.
Note that Katsu et al discloses determining a pitch and draft angle (paragraph [0022], fig 3, see pitch P and draft angles S), Lee et al discloses implementing the design into model data (electronic model of the part, paragraph [0020]), and Becker et al teaches the inner diameter with the cooling channels (paragraph [0063], core reserves space in the cast volume of the electric motor housing part for the structure of cooling lines).  The specific shape of the channels, such as being parallel spiral, and substantially uniform channel width, are disclosed in Katsu et al (fig 2, paragraph [0050], parallel at regular intervals).

Regarding claim 20, the combination teaches further comprising pulling the parallel spiral core in a single direction to remove it from the mold (note combination, where Katsu et al discloses facilitating release by removing the mold in a release direction that is orthogonal to the axis of rotation, paragraph [0023]).

Response to Arguments
Applicant's arguments filed 11/30/22 have been fully considered but they are not persuasive.
First, note the rejections under 35 U.S.C. 112(b) set forth above.  The claims are inconsistent with the specification, and currently describe a spiral separated by a wall and channels in the housing separated by a gap, which should be reversed as described in the specification and drawings, where the spiral is separated by a gap (figs 4-5 and 8-9, gap 500/900), and channels are separated by a wall (fig 3).
Applicant argues that neither Becker nor Lee teach or disclose a parallel spiral winding circumferentially about the core body from a first end to a second end of the core body.  Applicant notes that Katsu’s helical groove extends along the inner housing 5A, and that Guo’s spiral waterway extends from an inlet on one end of the inner casing to an outlet on the other end of the inner casing.  However, Guo only teaches a single waterway 300 on the inner casing 100.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Although Becker and Lee are quiet to a parallel spiral winding, Becker discloses an electric motor housing part with a cast structure of cooling lines (paragraph [0055]) and that the core is formed having the structure of the cooling lines (paragraph [0058]).  Katsu discloses parallel spirals and parallel spiral cooling channels on the inner housing (figs 2-3) formed in a casting process (paragraph [0041]).  The combination would suggests forming parallel spiral cooling channels in the motor housing part via spiral features of the core.  Note that Yamaguchi (JP 2011-010525A), cited as pertinent prior art in the previous office action, teaches a motor case with a spiral groove (paragraph [0015]) in the inner surface of the outer member (figs 1-2 and 4) or on the outer surface of the inner member (fig 3).
Applicant appears to be particularly arguing that the combination fails to teach a second spiral cooling channel (claims 1-10) as Guo only teaches a single waterway 300.  Similarly, applicant appears to be arguing that the combination fails to teach machining a second inlet on a second side of the dividing gap (claims 11-18 and claims 19-20), as Guo only teaches a single waterway and thus only a single inlet.
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at 418, 82 USPQ2d at 1396.  The "hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art." Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988).  See MPEP 2141.03(I).
As discussed above, Guo discloses a cooling channel from a side of the dividing wall to an end, including an inlet (fig 1-3, inlet 330 and channel 300 extending from dividing wall to the outlet 340).  Guo discloses on the opposite side of the dividing wall a channel extending to the other end (fig 1-3), but is quiet to the channel being a cooling channel, having a second inlet on the opposite side of the dividing wall.  However, a person having ordinary skill in the art would have found it obvious to include an additional inlet so as to form the additional channel as a cooling channel for cooling from the dividing wall to the opposite end, such that the entire assembly would be cooled.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Yamaguchi (JP 2011-010525A, previously cited) teaches a motor case with a spiral groove (paragraph [0015]) in the inner surface of the outer member (figs 1-2 and 4) or on the outer surface of the inner member (fig 3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/Primary Examiner, Art Unit 1735